Citation Nr: 1625059	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-00 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an effective date prior to February 1, 2010 for additional compensation for the Veteran's son as a dependent child based upon school attendance.

2.  Entitlement to an effective date prior to February 1, 2010 for additional compensation for the Veteran's daughter as a dependent child based upon school attendance.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 until his retirement from service in April 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are rated greater than 30 percent.
 
2.  The Veteran's son was born on September [redacted], 1988; he turned 18 years old on September [redacted], 2006.

3.  The Veteran's daughter was born on August [redacted], 1990; she turned 18 years old on August [redacted], 2008.
 
4.  A claim for additional benefits for the Veteran's son and daughter based on school attendance was first received from the Veteran on July 30, 2010.
 
5.  The claim for additional compensation benefits on account of the Veteran's dependent son and daughter attending school was received within one year of the commencement of the Fall 2009 academic term in which the children were enrolled.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 1, 2009, but no earlier, for additional compensation for the Veteran's son as a dependent child based upon school attendance have been met.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. §§ 3.31, 3.400, 3.667 (2015).

2.  The criteria for an effective date of September 1, 2009, but no earlier, for additional compensation for the Veteran's daughter as a dependent child based upon school attendance have been met.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. §§ 3.31, 3.400, 3.667 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

Additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1).

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2).

In October 1999 the Veteran submitted his original claim for service-connected disability.  On the claim form he indicated that he had two children, a son and a daughter.  The Veteran's son was born on September [redacted], 1988.  Therefore, the son's 18th birthday occurred on September [redacted], 2006, and his 23rd birthday occurred on September [redacted], 2011.  The Veteran's daughter was born on August [redacted], 1990.  Therefore, the daughter's 18th birthday occurred on August [redacted], 2008, and her 23rd birthday occurred on August [redacted], 2013.

The Veteran has been awarded service connection for several disabilities and his combined rating has been 50 percent, effective as of May 1, 1999.    

Historically, the Veteran had included his spouse and two children as dependents in conjunction with his claims for disability benefits.   

On September [redacted], 2006, the Veteran's son reached the age of 18 and at that time he was removed as a dependent.  On August [redacted], 2008, the Veteran's daughter reached the age of 18 and at that time she was removed as a dependent.  

The Veteran did not notify VA that either his son or his daughter were attending school within a year of their turning 18 years old.  Consequently, the effective date of the award of additional compensation for the Veteran's children cannot be the date either of them turned 18.

Until July 30, 2010, the Veteran did not submit any Declaration of Status of Dependents (VA Form 21-686C), Request for Approval of School Attendance (VA Form 21-674), VA Form 21-8960, or any other correspondence notifying the RO that his children were enrolled full time in school.

On July 30, 2010, VA received a form from the Veteran in which he reported that both of his children were full time college students.  In response to this form, in October 2010, VA sent the Veteran Request for Approval of School Attendance forms.  The Veteran promptly filled out the required information on these forms and returned them to VA.    

Compensation may be paid based on a course of instruction at an approved education institution which began after a child's 18th birthday if the claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2).  The Veteran's report that his children were in school was received by VA on July 30, 2010.  The Veteran reported on that form that his children were over 18, but under 23 years old, and were attending school.  This document is construed by the Board to be the Veteran's claim for dependent child status of each of his children based on their school attendance.  One year prior to receipt of that claim by VA is July 30, 2009.  Thus the Board finds that each of the Veteran's children is entitled to child status at the earliest commencement of a course of study in the year subsequent to July 30, 2009.  

The Veteran's October 2010 VA Forms 21-674 reflect that the Veteran's son began college on September 1, 2006, and that his daughter began college on September 1, 2008.  This form further suggests that subsequent fall terms began on September first of each year.  As the Board construes the July 2010 correspondence from the Veteran as an application for benefits, and as it was received within one year of the beginning of September 2009 term, with resolution of reasonable doubt in the Veteran's favor, the Veteran is entitled to additional benefits based on each of his children's dependency due to school attendance dating from September 1, 2009, the first day of the month of the commencement of fall 2009 term.  

The Veteran asserts that he is entitled to dependency status for each of his children as soon as they began college at age 18.  He maintains that the entitlements were rightfully due but were not paid because of a "paperwork error."  He reported that he did not initiate notification of college attendance of his son or daughter when each reached the age of 18 because he was never advised that such notification was necessary.  The Veteran stated that he therefore should be granted full entitlement for the entire period starting in 2006, when his son started college, and then in 2008 when both his son and daughter were attending college.  

While the Board fully understands the Veteran's concerns, the Veteran's unawareness of the requirements for filing a specific claim for the benefit sought does not provide a basis under VA law to assign an effective date prior to September 1, 2009.  The benefits paid on the basis of his children's dependency as minors are different and distinct from those paid on the basis of their dependency as children pursuing a course of instruction at an educational institution approved by VA, and the law is unambiguous in its requirement that a claim be filed for the benefit on each basis.  VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  See Lyman v. Brown, 5 Vet. App. 194 (1993) (VA has no general duty to notify eligible persons of possible entitlements).  Accordingly, an effective date prior to September 1, 2009, is not warranted.

(Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In the present case, it is the law, and not a dispute in the facts, that is dispositive.  Therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).)


ORDER

Additional compensation benefits based on dependency of the Veteran's son, due to school attendance effective from September 1, 2009, are granted, subject to the law and regulations governing payment of VA compensation benefits.

Additional compensation benefits based on dependency of the Veteran's daughter, due to school attendance effective from September 1, 2009, are granted, subject to the law and regulations governing payment of VA compensation benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


